Wells, J. orally.
— To maintain assumpsit, a promise, express or implied, must be proved. All that the plaintiff proves in this case is, a mere occupation by the defendant. No per*61mission and no recognition of plaintiff’s title are shown. From such occupation alone, the law raises no promise.
The testimony all came from the plaintiff’s witnesses. All the parts of their statements are to be considered as his testimony, as well that which is called out on the cross-examination, as that drawn out in chief.

The nonsuit was properly ordered.